DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments of claims 1, 10, 13, 15, and 30 filed on March 26, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on January 22, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1-2, 4, 10-11, 13-15, 20, 22-28, and 30-33 are allowed.  
The follo3wing is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all limitations of base claim 1 including each of the plurality of first solder bumps is in direct contact with one of the plurality of contact pads of the circuit board and at least two of the first type of the plurality of die pads, a contact angle between the each of the plurality of first solder bumps and the one of the plurality of contact pad is greater than a contact angle between each of the plurality of second solder bumps and another contact pad of the plurality of contact pads. Therefore, claim 1 is allowable. Accordingly, claims 2, 4, 22-24, and 30 are allowable as they depend upon claim 1.



The prior art of record neither anticipates nor renders obvious all limitations of base claim 15 including each of the first type die pads has a back surface coplanar with the first mounting surface; each of the plurality of first solder bumps in direct contact with at least two first type die pads and a first type contact pad of the plurality of contact pads; and a contact angle between the each of the plurality of first solder bumps and the first type contact pad of the plurality of contact pads is greater than a contact angle between the each of the plurality of second solder bumps and the second type contact pad of the plurality of contact pads. Therefore, claim 15 is allowable. Accordingly, claims 20, 25-28, and 32 are allowable as they depend upon claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/XIA L CROSS/Examiner, Art Unit 2892